UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):May11, 2011 CPI AEROSTRUCTURES, INC. (Exact Name of Registrant as Specified in Charter) New York 001-11398 11-2520310 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 60 Heartland Boulevard, Edgewood, New York (Address of Principal Executive Offices) (Zip Code) (631) 586-5200 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e 4(c)) Item 1.01. Entry into a Material Definitive Agreement On May 11, 2011, the Company entered into a fifth amendment to its credit agreement with Sovereign Bank, dated as of August 13, 2007, as amended as of October 22, 2008, July 7, 2009, May 21, 2010, and March 14, 2011(the “Credit Agreement”), increasing the existing revolving credit facility under the Credit Agreement from an aggregate of $4,000,000 to an aggregate of $10,000,000 and extending the term of the revolving credit facility from August 2013 to August 2014.In addition, the interest rate of borrowings under the revolving credit facility will no longer be subject to a minimum rate of 3.75%. Item 9.01. Financial Statement and Exhibits. (d) Exhibits: Exhibit Description Fifth Amendment to Credit Agreement, dated as of May 10, 2011 by and between CPI Aerostructures, Inc. and Sovereign Bank. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: May 11, 2011CPI AEROSTRUCTURES, INC. By: Vincent Palazzolo Chief Financial Officer EXHIBIT INDEX Exhibit Description Fifth Amendment to Credit Agreement, dated as of May 10, 2011 by and between CPI Aerostructures, Inc. and Sovereign Bank.
